Citation Nr: 1029535	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.

6.  Entitlement to a rating in excess of 10 percent for 
depression.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania in March 2006 (service connection 
claims) and in September 2008 (rating claims).

In March 2010 the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding is associated with the claims files.

The Veteran's claims for increased evaluations are addressed in 
the Remand that follows the Order section below.




FINDING OF FACT

The Veteran's bilateral hearing loss disability and tinnitus are 
etiologically related to exposure to acoustic trauma during 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been 
provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate his claims for 
service connection.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009) in regard to those issues.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Service treatment records (STRs) show hearing grossly normal at 
the time of the Veteran's entry into active service.  There is no 
indication of complaint of hearing loss or tinnitus during active 
service, and there is no indication the Veteran participated in a 
hearing conservation program.  The Veteran had an automobile 
accident in April 1971 in which he asserted he had banged his 
head against the windshield; there was very slight 
discoloration/swelling at the hairline but no breaks in the skin 
and no neurological abnormalities were noted.  The Veteran had a 
physical examination in October 1972 at the time of his discharge 
from service but the examination report does not show any 
audiological evaluation.

Service personnel records (SPRs) show the Veteran served as a 
torpedo mechanic.  He served aboard the USS Holland and the USS 
Simon Lake, both of which were submarine tenders.  His DD Form 
214 shows 3 years and 4 months of sea duty and foreign service.

The Veteran's Notice of Disagreement (NOD), received in December 
2006, asserts he was exposed to acoustic trauma in service in the 
form of pneumatic tools and hoists.  He also stated his in-
service automobile accident may have contributed to his symptoms.

The record contains a November 2006 letter from a private 
physician, Dr. Louis DeGennaro, asserting he had evaluated the 
Veteran and diagnosed bilateral sensorineural hearing loss (SNHL) 
involving high pitches and most likely related to noise exposure.  
Dr. DeGennaro noted the Veteran also complained of ringing in his 
ears.  Also, the Veteran dated the onset of his hearing loss to 
noise exposure in the Navy without hearing protection; the 
Veteran denied occupational noise exposure after service.   

The record also contains a June 2007 letter from private 
physician Dr. Barry Minora stating he had reviewed Dr. 
DeGennaro's letter cited above.  Dr. Minora stated the findings 
of Dr. DeGennaro correlated to the Veteran's account of history 
of noise exposure during active service and the current diagnosis 
of bilateral SNHL related to hearing noise.  Accordingly, Dr. 
Minora stated an opinion the Veteran's hearing loss is at least 
as likely as not related to noise exposure during service and 
indirectly due to head injury secondary to the in-service 
automobile accident.

The Veteran had a VA audiological consult in September 2008 in 
which his primary complaint was tinnitus, reportedly "for 
decades."  The Veteran stated he believed the disorder began 
during active service.  He reported noise exposure during service 
and denied any recreational or occupational noise exposure since 
discharge from service.  Audiometric results were obtained but 
are not of record in the claims file, and there is no opinion by 
the audiologist in regard to the etiology of either SNHL or 
tinnitus.

The Veteran testified before the Board in May 2010 that he 
noticed a loss of hearing acuity while he was still in service.  
He also asserted he has had continuous ringing in his ears since 
the automobile accident in service.

On review of the above the Board notes the record contains a 
medical opinion by Dr. Minora stating the Veteran's hearing loss 
is at least as likely as not related to acoustic trauma during 
service.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. Derwinski, 
1 Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case the medical opinion of Dr. Minora is not 
contradicted by any other medical opinion or evidence of record, 
and is based on Dr. Minora's association with the Veteran and 
upon the earlier examination by Dr. DeGennaro.  A claimant is 
entitled to service connection where he/she submits supportable 
competent evidence of in-service nexus that is not rebutted by 
other medical opinion of record.  Hanson v. Derwinski, 1 Vet. 
App. 512 (1991).  Further, the Veteran asserts his hearing loss 
began during service, and there is no audiological evaluation 
associated with his discharge physical examination to contradict 
that assertion; a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In regard to tinnitus, the Veteran reported to the VA audiologist 
and also testified before the Board that his tinnitus began 
during service and has been continuous thereafter.  As noted, the 
Veteran is competent to report his symptoms and their onset.  
Heuer and Falzone, id. 

The Board notes that evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  
Lay testimony is competent to establish the presence of 
observable symptomatology and, "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994),

In sum, the totality of the evidence shows the Veteran has had 
hearing loss and tinnitus since active service; there is also 
competent and uncontroverted medical evidence showing a nexus 
between active service and hearing loss.  Accordingly, service 
connection is in order for the Veteran's bilateral hearing loss 
disability and tinnitus.
  

ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.


REMAND

The Veteran has asserted his service-connected disabilities on 
appeal have increased significantly in severity since his last VA 
examination in August 2008.  Accordingly, remand for VA 
examination is required to determine the current severity of the 
disabilities on appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should obtain any pertinent VA 
treatment records not already of record.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
severity of the Veteran's service-
connected lumbar spine and bilateral knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected lumbar spine 
disability, to include diagnosis and 
severity in terms corresponding to the VA 
rating schedule.

The examiner should also determine if 
there is lateral laxity or recurrent 
subluxation of the Veteran's knees and if 
so indicate whether it is slight, 
moderate or severe.  In addition, the 
examiner should determine if the 
Veteran's knees lock and if so, the 
frequency of the locking.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
right shoulder disability on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The Veteran should also be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
severity of the Veteran's service-
connected depression.  

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies
should be performed.  

The examiner should report the severity of 
the Veteran's depression in terms conforming 
to the appropriate rating criteria.  The 
examiner should also provide an opinion 
regarding the social and occupational 
impairment caused by the depression.

The supporting rationale for all opinions 
expressed must be provided in the report.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


